Name: Commission Directive 82/473/EEC of 10 June 1982 adapting to technical progress Council Directive 73/173/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (solvents)
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  marketing;  European Union law
 Date Published: 1982-07-21

 Avis juridique important|31982L0473Commission Directive 82/473/EEC of 10 June 1982 adapting to technical progress Council Directive 73/173/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (solvents) Official Journal L 213 , 21/07/1982 P. 0017 - 0021 Finnish special edition: Chapter 13 Volume 12 P. 0098 Spanish special edition: Chapter 13 Volume 12 P. 0185 Swedish special edition: Chapter 13 Volume 12 P. 0098 Portuguese special edition Chapter 13 Volume 12 P. 0185 ++++( 1 ) OJ NO L 189 , 11 . 7 . 1973 , P . 7 . ( 2 ) OJ NO L 229 , 30 . 8 . 1980 , P . 57 . COMMISSION DIRECTIVE OF 10 JUNE 1982 ADAPTING TO TECHNICAL PROGRESS COUNCIL DIRECTIVE 73/173/EEC ON THE APPROXIMATION OF THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS OF THE MEMBER STATES RELATING TO THE CLASSIFICATION , PACKAGING AND LABELLING OF DANGEROUS PREPARATIONS ( SOLVENTS ) ( 82/473/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 73/173/EEC OF 4 JUNE 1973 ON THE APPROXIMATION OF THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS OF THE MEMBER STATES RELATING TO THE CLASSIFICATION , PACKAGING AND LABELLING OF DANGEROUS PREPARATIONS ( SOLVENTS ) ( 1 ) , AS LAST AMENDED BY COUNCIL DIRECTIVE 80/781/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 10 THEREOF , WHEREAS EXAMINATION OF THE LIST OF DANGEROUS SUBSTANCES IN THE ANNEX TO DIRECTIVE 73/173/EEC HAS SHOWN THAT THIS LIST NEEDS TO BE AMENDED IN THE LIGHT OF BOTH THE NEW REQUIREMENTS AND THE LATEST SCIENTIFIC AND TECHNICAL KNOWLEDGE AND , MORE PRECISELY , THAT IT IS NECESSARY TO CHANGE THE CLASSES AND/OR SUB-CLASSES OF CERTAIN SUBSTANCES AND TO INCLUDE SUBSTANCES WHICH ARE NOT YET ON THE LIST , GIVING DETAILS OF THE CLASSES AND SUB-CLASSES TO WHICH THEY BELONG OR OF THE CONCENTRATION LIMITS FOR SUBSTANCES WHICH ARE CLASSIFIED AS BEING CORROSIVE AND/OR IRRITANT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE FOR ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES ON THE REMOVAL OF TECHNICAL BARRIERS TO TRADE IN DANGEROUS SUBSTANCES AND PREPARATIONS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEX TO DIRECTIVE 73/173/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DIRECTIVE . ARTICLE 2 BY 1 JULY 1983 THE MEMBER STATES SHALL ADOPT AND PUBLISH THE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . THEY SHALL APPLY SUCH PROVISIONS NOT LATER THAN 1 JANUARY 1984 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 JUNE 1982 . FOR THE COMMISSION KARL-HEINZ NARJES MEMBER OF THE COMMISSION ANNEX CLASS I VERY TOXIC AND TOXIC SUBSTANCES CLASS I/A REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 006-003-00-3 * CARBON DISULPHIDE 601-020-00-8 * BENZENE 602-008-00-5 * CARBON TETRACHLORIDE 602-015-00-3 * 1,1,2,2-TETRACHLOROETHANE 602-017-00-4 * PENTACHLOROETHANE 609-003-00-7 * NITROBENZENE 612-008-00-7 * ANILINE 602-016-00-9 * 1,1,2,2-TETRABROMOETHANE 603-015-00-6 * 2-PROPEN-1-OL 602-010-00-6 * 1,2-DIBROMOETHANE 603-028-00-7 * 2-CHLOROETHANOL CLASS I/B REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 608-029-00-2 * BIS(2-CHLOROETHYL)ETHER 604-001-00-2 * PHENOL 604-004-00-9 * CRESOL 605-010-00-4 * 2-FURALDEHYDE 613-027-00-3 * PIPERIDINE CLASS I/C REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 602-019-00-5 * 1-BROMOPROPANE 603-001-00-X * METHANOL 608-001-00-3 * ACETONITRILE 606-030-00-6 * HEXAN-2-ONE CLASS II HARMFUL SUBSTANCES CLASS II/A REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 602-014-00-8 * 1,1,2-TRICHLOROETHANE 603-018-00-2 * FURFURYL ALCOHOL 606-009-00-1 * 4-METHYL-3-PENTEN-2-ONE 613-002-00-7 * PYRIDINE 602-006-00-4 * TRICHLOROMETHANE 602-034-00-7 * 1,2-DICHLOROBENZENE 609-001-00-6 * 1-NITROPROPANE 609-002-00-1 * 2-NITROPROPANE 602-012-00-7 * 1,2-DICHLORETHANE 602-033-00-1 * CHLOROBENZENE 610-007-00-6 * 1-CHLOR-1-NITROPROPANE 601-007-01-4 * HEXANE - MIXTURE OF ISOMERS CONTAINING MORE THAN 5 % N-HEXANE ( 1 ) 603-024-00-5 * 1,4-DIOXANE ( 1 ) IN THIS SPECIFIC INSTANCE THE CONCENTRATION TO BE TAKEN INTO ACCOUNT FOR THE CALCULATION FORMULA DEFINED IN ARTICLE 2 SHOULD BE THE N-HEXANE CONCENTRATION IN THE PREPARATION . CLASS II/B REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 602-003-00-8 * DIBROMOMETHANE 602-011-00-1 * 1,1-DICHLOROETHANE 602-020-00-0 * DICHLOROPROPANE 602-025-00-8 * 1,1-DICHLOROETHYLENE 602-026-00-3 * 1,2-DICHLOROETHYLENE 602-027-00-9 * TRICHLOROETHYLENE 602-028-00-4 * TETRACHLOROETHYLENE 616-001-00-X * N,N-DIMETHYLFORMAMIDE 609-036-00-7 * NITROMETHANE 609-035-00-1 * NITROETHANE 616-011-00-4 * N,N-DIMETHYLACETAMIDE 603-014-00-0 * 2-BUTOXYETHANOL CLASS II/C REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 607-013-00-6 * DIMETHYL CARBONATE 650-002-00-6 * TURPENTINE 606-011-00-2 * 2-METHYLCYCLOHEXANE 603-051-00-2 * 2-ETHYLBUTAN-1-OL 603-057-00-5 * BENZYL ALCOHOL 606-029-00-0 * PENTANE-2,4-DIONE 601-028-00-1 * O-METHYLSTYRENE 601-023-00-4 * ETHYLBENZENE 602-013-00-2 * 1,1,1-TRICHLOROETHANE 602-018-00-X * CHLOROPROPANE 602-022-00-1 * CHLOROPENTANE 601-022-00-9 * XYLENE 601-021-00-3 * TOLUENE 606-010-00-7 * CYCLOHEXANONE 603-011-00-4 * 2-METHOXYETHANOL CLASS II/D REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE 603-009-00-3 * CYCLOHEXANOL 603-010-00-9 * 2-METHYLCYCLOHEXANOL 603-004-00-6 * BUTANOL EXCEPT TERT-BUTHYL ALCOHOL 603-005-00-1 * 2-METHYLPROPAN-2-OL 603-027-00-1 * 1,2-ETHANEDIOL 603-006-00-7 * AMYL ALCOHOL EXCEPT TERT-PENTANOL 603-007-00-2 * 2-METHYLBUTAN-2-OL 607-037-00-7 * 2-ETHOXYETHYL ACETATE 607-038-00-2 * 2-BUTOXYETHYL ACETATE 603-050-00-7 * 1-(2-BUTOXYPROPOXY)PROPAN-2-OL 603-059-00-6 * HEXAN-1-OL 606-024-00-3 * 2-HEPTAN-2-ONE 607-036-00-1 * 2-METHOXYETHYLACETATE 016-031-00-8 * TETRAHYDROTHIOPHENE-1,1-DIOXIDE 602-004-00-3 * DICHLOROMETHANE 603-013-00-5 * 2-ISOPROPOXYETHANOL CORROSIVE SUBSTANCES PREPARATIONS CONTAINING MORE THAN ONE OF THE SUBSTANCES CLASSIFIED AS CORROSIVE IN THIS ANNEX IN INDIVIDUAL CONCENTRATIONS NOT EXCEEDING THE SPECIFIED CORROSIVE LIMITS SHALL BE CONSIDERED CORROSIVE IF THE SUM OF THE QUOTIENTS OBTAINED BY DIVIDING THE WEIGHT PERCENTAGE OF EACH SUBSTANCE IN THE PREPARATION BY THE CORROSIVE LIMIT SPECIFIED FOR THAT SUBSTANCE EXCEEDS 1 . INDIVIDUAL CONCENTRATION AT WHICH PREPARATION TAKES SYMBOL INDICATED REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE * C % * XI % 607-008-00-9 * ACETIC ANHYDRIDE * > 20 * 8-20 607-010-00-X * PROPIONIC ANHYDRIDE * > 25 * 10-25 612-006-00-6 * 1,2-DIAMINOETHANE * > 10 * 2-10 IRRITANT SUBSTANCES PREPARATIONS CONTAINING MORE THAN ONE OF THE SUBSTANCES CLASSIFIED AS CORROSIVE OR IRRITANT IN THIS ANNEX IN INDIVIDUAL CONCENTRATIONS NOT EXCEEDING THE SPECIFIED IRRITANT LIMITS SHALL BE CONSIDERED IRRITANT IF THE SUM OF THE QUOTIENTS OBTAINED BY DIVIDING THE WEIGHT PERCENTAGE OF EACH SUBSTANCE IN THE PREPARATION BY THE IRRITANT LIMIT SPECIFIED FOR THAT SUBSTANCE EXCEEDS 1 . INDIVIDUAL CONCENTRATION AT WHICH PREPARATION TAKES SYMBOL INDICATED REFERENCE NO IN DIRECTIVE 67/548/EEC * SUBSTANCE * C % * XI % 603-012-00-X * 2-ETHOXYETHANOL * * * 25 603-025-00-0 * TETRAHYDROFURAN * * * 25 601-027-00-6 * ISOPROPENYLBENZENE * * 25 601-025-00-5 * MESITYLENE * * * 25 601-026-00-0 * STYRENE * * * 25 606-005-00-X * 2,6-DIMETHYLHEPTAN-4-ONE * * * 10 605-015-00-1 * 1,1-DIETHOXYETHANE * * * 10 603-016-00-1 * 4-HYDROXY-4-METHYLPENTAN-2-ONE * * * 10 603-053-00-3 * 2-METHYLPENTANE-2,4-DIOL * * * 10 603-054-00-9 * DIBUTYLETHER * * * 10 606-020-00-1 * 5-METHYLHEPTAN-3-ONE * * * 10 603-052-00-8 * 3-BUTOXYPROPAN-2-OL * * * 25 606-021-00-7 * N-METHYL-2-PYRROLIDONE * * * 10 603-061-00-7 * TETRAHYDRO-2-FURYLMETHANOL * * * 10 603-062-00-2 * TETRAHYDROFURAN-2,5-DIYLDIMETHANOL * * * 10 601-029-00-7 * O-MENTHA-1,8(9)-DIENE * * * 25 601-024-00-X * PROPYLBENZENE AND ISOPROPYLBENZENE * * * 25 603-008-00-8 * METHYLPENTAN-2-OL * * * 25 606-012-00-8 * 3,5,5-TRIMETHYLCYCLOHEX-2-ENONE * * * 25